Mk. Justice Sulzbachek
delivered the following opinion of the court:
The accused, Evangelista Rios y Rosa, was duly tried by a jury and sentenced by the court to two years imprisonment at hard labor in the penitentiary of this Island, and to pay the costs of the proceedings. From said sentence the accused appealed to this Supreme Court. The appeal was allowed. No bill of exceptions or writing whatsoever, *173referring to error committed by the trial court appears in the record, nor can this court find any error, wherefore, the sentence of the District Court of Mayagliez should be affirmed.

Affirmed.

Chief Justice Quiñones, and Justices Hernández and MacLeary, concurred.
Mr. Justice Figueras did not sit at the.hearing of this case.